Per Curiam.
The Court or jury have nothing to do with the question whether the law is impolitic or not. We are sworn and bound to obey the laws. As to constitutionality of the law, we do not find the inspectors and sheriff mentioned in [the] Constitution, nor does it appear by the Act [3 Del.Laws 253] they were created or constituted a judicial authority. We think they were not, etc. If it appears to you that John Crosson did vote, was unqualified and that John R. Phillips took the same knowing it to be so, you will find him guilty, etc.
Verdict, not guilty.